Citation Nr: 0020147	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  95-22 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) disability pension 
benefits, originally calculated in the amount of $6,779.52. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran served on active duty from June 1965 to December 
1965.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 determination of the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Debt Management Center in 
Fort Snelling, Minnesota.  

The Board notes that in a VA Form 9 (Appeal to Board of 
Veterans' Appeals) received in June 1995, the veteran 
indicated that he wished to appear personally at a hearing 
held at a local VA office before the Board.  The RO 
acknowledged this request in April 1996, and again in 
February 1999 in compliance with the Board's instructions set 
forth in a December 1998 Remand.  In a written statement 
received at the RO in March 1999, the veteran indicated that, 
with regard to his personal hearing, he wished to withdraw 
his request.  Thereafter, despite additional correspondence 
regarding the veteran's intentions with respect to this issue 
that the case is ready for final review by the Board.


FINDINGS OF FACT

1.  The VA Regional Office sent the veteran notice of an 
overpayment of VA disability pension benefits and of his 
right to request a waiver of overpayment within 180 days of 
notification in June 1983.

2.  The veteran filed a request for waiver of recovery of the 
overpayment in August 1994.



CONCLUSION OF LAW

A request for a waiver of recovery of an overpayment of VA 
disability pension benefits, originally calculated in the 
amount of $6,779.52, was not timely filed.  38 U.S.C.A. § 
5302(a) (West 1991); 38 C.F.R. § 1.963(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to a waiver of recovery of an overpayment of VA disability 
pension benefits, originally calculated in the amount of 
$6,779.52.  The veteran had been receiving VA disability 
pension benefits for years.  In May 1983, the VA Regional 
Office in St. Louis, Missouri (RO) terminated these benefits, 
effective January 1982, because it had not received the 
veteran's 1982 income questionnaire.  

In May 1983, the RO notified the veteran by letter that his 
benefits had been terminated.  The RO also informed the 
veteran that he would be receiving another letter (computer 
generated) advising him of the overpayment created as a 
result of the termination of benefits.  According to a VA 
Form 20-6560 (Notice of Benefit Payment Transaction) and 
letters from the VA Debt Management Center, in June 1983 the 
RO sent the veteran notice of the overpayment, originally 
calculated in the amount of $6,779.52, and of his right to 
request a waiver of overpayment within 180 days of 
notification.  The veteran and his representative do not 
dispute the date of receipt of the notification of the 
overpayment or that the notification informed the veteran of 
his appellate rights with regard to that overpayment.  
Rather, they claim that recovery of the overpayment should be 
waived because repayment would cause the veteran extreme 
financial hardship.

The RO received the veteran's initial request for such a 
waiver in August 1994, in excess of ten years after the RO 
sent the veteran the notice of overpayment.  The RO forwarded 
the veteran's request to the Committee, which denied a waiver 
of recovery of the overpayment in November 1994 based on 
information received from the Debt Management Center.  The 
appeal in this case ensues from this decision.  

Statutory and regulatory provisions provide that an 
application for waiver of recovery of an overpayment of any 
benefit will be considered only if received within 180 days 
following the date of VA's notice of the indebtedness and of 
notice of the right to request waiver.  The 180-day period 
may be extended if the individual requesting waiver 
demonstrates that, as a result of an error by either the VA 
or the postal authorities, or due to other circumstances 
beyond the debtor's control, there was a delay in such 
individual's receipt of the notification of indebtedness 
beyond the time customarily required for mailing (including 
forwarding).  If the requester substantiates that there was 
such a delay in the receipt of the notice of indebtedness, 
the Chairperson of the Committee shall direct that the 180-
day period be computed from the date of the requester's 
actual receipt of the notice of indebtedness.  38 U.S.C.A. § 
5302 (West 1991); 38 C.F.R. 
§ 1.963(b)(2) (1999).

In this case, the June 1983 letter notifying the veteran of 
the overpayment at issue and of his appellate rights with 
regard to that overpayment is not of record.  However, 
because neither the veteran nor his representative dispute 
its receipt date or content, the absence of a copy of the 
letter does not affect the outcome of this case.  In any 
event, the law requires only that VA mail a notice and then 
presumes ther regularity of the administrative process in the 
absence of clear error to the contrary.  Ashley v. Derwinski, 
2 Vet. App. 307, 308-09 (1992).  

As the record stands, it is clear that the veteran did not 
submit an application for waiver of recovery of the $6,779.52 
overpayment within 180 days following the date of VA's notice 
of the indebtedness and of the right to request a waiver of 
recovery of that overpayment.  In light of this fact, the 
Board concludes that the veteran did not timely file a waiver 
of recovery of an overpayment of VA disability pension 
benefits, originally calculated in the amount of $6,779.52.  
His claim of entitlement to a waiver of recovery of that 
overpayment must therefore be denied.


ORDER

Not having filed a timely request for a waiver of recovery of 
an overpayment of VA disability pension benefits, originally 
calculated in the amount of $6,779.52, the appeal is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

